                Case 20-10343-LSS                Doc 2462         Filed 03/26/21          Page 1 of 2




                         IN THE UNITED STATES BANKRUPTCY COURT
                              FOR THE DISTRICT OF DELAWARE


In re:                                                        Chapter 11

BOY SCOUTS OF AMERICA AND                                     Case No. 20-10343 (LSS)
DELAWARE BSA, LLC,1
                                                              Jointly Administered
                           Debtors.
                                                              RE: D.I. 2349

     CERTIFICATE OF NO OBJECTION REGARDING THE FOURTH INTERIM FEE
    APPLICATION OF KCIC, LLC, AS INSURANCE AND VALUATION CONSULTANT
      FOR THE DEBTORS AND DEBTORS IN POSSESSION, FOR ALLOWANCE OF
      COMPENSATION AND REIMBURSEMENT OF EXPENSES FOR THE PERIOD
         FROM NOVEMBER 1, 2020 TO AND INCLUDING JANUARY 31, 2021

         The undersigned hereby certifies that, as of the date hereof, KCIC, LLC (“KCIC”) has

received no answer, objection or other responsive pleading to the Fourth Interim Fee Application

of KCIC, LLC, as Insurance and Valuation Consultant for the Debtors and Debtors in

Possession, for Allowance of Compensation and Reimbursement of Expenses for the Period

from November 1, 2020 to and Including January 31, 2021 (the “Application”) (D.I. 2349), filed

on March 10, 2021.

                  The undersigned further certifies that KCIC has caused the review of the Court’s

docket in these cases and that no answer, objection or other responsive pleading to the Application

appears thereon. Pursuant to the Notice, objections to the Application were to be filed and served no

later than March 24, 2021 at 4:00 p.m. (ET).




1
         The Debtors in the chapter 11 cases, together with the last four digits of each Debtors’ federal tax identification
         number, are as follows: Boy Scouts of America (6300) and Delaware BSA, LLC (4311). The Debtors’ mailing
         address is 1325 W. Walnut Hill Ln., Irving, TX 75038.
            Case 20-10343-LSS     Doc 2462     Filed 03/26/21   Page 2 of 2




             WHEREFORE, KCIC respectfully requests that the Application be approved.


Dated: March 26, 2021                  KCIC, LLC
       Wilmington, Delaware
                                        /s/ Elizabeth Hanke
                                        Elizabeth Hanke
                                        1401 I Street, NW, Suite 1200
                                        Washington, DC 20005
                                        Telephone: (202) 650-0503
                                        Facsimile: (202) 650-0651
                                        E-mail: hankee@kcic.com

                                        INSURANCE AND VALUATION
                                        CONSULTANT TO THE DEBTORS AND
                                        DEBTORS IN POSSESSION




                                           2
